This action was brought by the appellee, Mrs. Annie Newton, against the appellant, I. W. Hill, to recover an amount alleged to be due the plaintiff from the defendant for services as a school teacher. There was judgment for the plaintiff, and defendant appeals.
The issue between the parties was, whether the defendant, in the employment of the plaintiff, acted as the agent of the Springville Institute, having authority, and at the time of the employment disclosing his representative capacity, or whether he employed the plaintiff as his assistant, not disclosing that he was acting for the institute. The evidence upon this point was in conflict, and on this appeal it is held that the trial court could not, without invading the province of the jury, have given the general affirmative charge in favor of either party. And it is further held, that upon the issue formed, the value of the property of the institute could shed no light upon the issue, and the evidence in respect thereto was immaterial and irrelevant. It was also held that the motion for a new trial was properly overruled..
The judgment was affirmed.
Opinion by
Brickell, C. J.